L.L. Bradford & Company, LLC 3441 South Eastern Avenue Las Vegas, Nevada 89169 (702) 735-5030 November 16, 2007 U.S. Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Catalyst Ventures Incorporated – Form SB-2 Dear Sir/Madame: As independent registered public accountants, we hereby consent to the use in this Registration Statement on Form SB-2 of our report dated November 12, 2007, relating to the financial statements of Catalyst Ventures Incorporated. Sincerely, /s/ L.L. Bradford & Company, LLC L.L. Bradford & Company, LLC
